
	

113 S2196 IS: Good Samaritan Health Professionals Act of 2014
U.S. Senate
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2196
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2014
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to limit the liability of health care professionals who
			 volunteer to provide health care services in response to a disaster.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Good Samaritan Health Professionals Act of 2014.
		
			2.
			Limitation on
			 liability for volunteer health care professionals
			
				(a)
				In
			 general
				Title II of the
			 Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting
			 after
			 section 224 the following:
				
					
						224A.
						Limitation on
				liability for volunteer health care professionals
						
							(a)
							Limitation on
				liability
							Except as provided
				in subsection (b), a health care professional shall not be liable
			 under Federal
				or State law for any harm caused by an act or omission of the
			 professional
				if—
							
								(1)
								the professional
				is serving as a volunteer for purposes of responding to a disaster;
			 and
							
								(2)
								the act or
				omission occurs—
								
									(A)
									during the period
				of the disaster, as determined under the laws listed in subsection
				(f)(1);
								
									(B)
									in the health care
				professional’s capacity as such a volunteer; and
								
									(C)
									in a good faith belief that the individual
				being treated is in need of health care services.
								
							(b)
							Exceptions
							Subsection
				(a) does not apply if—
							
								(1)
								the harm was
				caused by an act or omission constituting willful or criminal
			 misconduct, gross
				negligence, reckless misconduct, or a conscious flagrant
			 indifference to the
				rights or safety of the individual harmed by the health care
			 professional;
				or
							
								(2)
								the health care
				professional rendered the health care services under the influence
			 (as
				determined pursuant to applicable State law) of intoxicating
			 alcohol or an
				intoxicating drug.
							
							(c)
							Standard of
				proof
							In any civil action or proceeding against a health care
				professional claiming that the limitation in subsection (a)
			 applies, the
				plaintiff shall have the burden of proving by clear and convincing
			 evidence the
				extent to which limitation does not apply.
						
							(d)
							Preemption
							
								(1)
								In
				general
								This section preempts
				the laws of a State or any political subdivision of a State to the
			 extent that
				such laws are inconsistent with this section, unless such laws
			 provide greater
				protection from liability.
							
								(2)
								Volunteer
				Protection Act
								Protections afforded by this section are in
				addition to those provided by the Volunteer Protection Act of 1997.
							(e)Rule of constructionNothing in this section shall supplant any other provision of Federal, State, local, or tribal law
			 that establish liability schemes or liability protections that exceed
			 those provided by this section, including without limitation the
			 provisions of chapter 171 of title
			 28, United States Code (commonly known as the Federal Tort Claims Act).
							(f)
							Definitions
							In
				this section:
							
								(1)
								The term
				disaster means—
								
									(A)
									a national
				emergency declared by the President under the National Emergencies
			 Act;
								
									(B)
									an emergency or
				major disaster declared by the President under the Robert T.
			 Stafford Disaster
				Relief and Emergency Assistance Act; or
								
									(C)
									a public health
				emergency determined by the Secretary under section 319 of this
			 Act.
								
								(2)
								The term
				harm includes physical, nonphysical, economic, and noneconomic
				losses.
							
								(3)
								The term
				health care professional means an individual who is licensed,
				certified, or authorized in one or more States to practice a health
			 care
				profession.
							
								(4)
								The term
				State includes each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American
				Samoa, the Northern Mariana Islands, and any other territory or
			 possession of
				the United States.
							
								(5)
								(A)
									The term
				volunteer means a health care professional who, with respect to
				the health care services rendered, does not receive—
									
										(i)
										compensation;
				or
									
										(ii)
										any other thing of value in lieu of
				compensation, in excess of $500 per year.
									
									(B)
									For purposes of subparagraph (A), the
				term compensation—
									
										(i)
										includes payment under any insurance policy
				or health plan, or under any Federal or State health benefits
			 program;
				and
									
										(ii)
										excludes—
										
											(I)
											reasonable reimbursement or allowance for
				expenses actually incurred;
										
											(II)
											receipt of paid leave; and
										
											(III)
											receipt of items to be used exclusively
				for rendering the health services in the health care professional’s
			 capacity as
				a volunteer described in subsection
				(a)(1).
										.
			
				(b)
				Effective
			 date
				
					(1)
					In
			 general
					This Act and the amendment made by subsection (a) shall
			 take effect 90 days after the date of the enactment of this Act.
				
					(2)
					Application
					This
			 Act applies to any claim for harm caused by an act or omission of a health
			 care
			 professional where the claim is filed on or after the effective date of
			 this
			 Act, but only if the harm that is the subject of the claim or the conduct
			 that
			 caused such harm occurred on or after such effective date.
				
